Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication action is responsive to amendment filed on 12/16/20, where Applicant amended the claims. Claims 1-20 remain pending.


Response to Arguments
Applicant’s arguments, filed 12/16/20, with respect to the rejections of claims have been fully considered but are partially persuasive.  
The previous 112a rejections are withdrawn.
On page 10 of remarks, Applicant argues that Buse is “not communicating over an unnumbered interface, but rather over a numbered interface with a “dummy” IP address…”.
In reply, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, an unnumbered interface can mean (among other things) an interface that does not have it’s own valid IP address with which it can communicate over a network. Accordingly, a device with an invalid address, such as 0.0.0.0 (see Buse, at least  column 2 lines 33-38), is seen to satisfy this limitation since 0.0.0.0 is an invalid IP address. Devices with an invalid address are unnumbered since they do not have a valid IP address for network communication.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,8, 9,10,12,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Vemulakonda et al (US Publication No 20180183753) in view of Buse et al (US Patent 6810420).
In reference to claim 1, Vemulakonda teaches a method of low or zero touch provisioning of a network element over an unnumbered interface, the method comprising:
subsequent to installation and connection of the network element to a network, obtaining an Internet Protocol (IP) address from a Dynamic Host Configuration Protocol (DHCP) server through a DHCP Relay Agent, wherein the IP address is for another interface associated with the network element, wherein the DHCP Relay Agent enables an external server to reach the unnumbered interface (see at least paragraphs 29-32,41);
performing routing configuration of the unnumbered interface based on data obtained from the DHCP Relay Agent (see at least paragraphs 36,37);
requesting the provisioning script from an external server over the unnumbered interface subsequent to the routing configuration; and receiving the provisioning script from the external and executing the provisioning script to perform configuration of the network element (see at least paragraphs 35,47,48).
Vemulakonda fails to explicitly teach regarding the DHCP Relay, including establishing a private IP address of the DHCP Relay Agent as a remote IP address of the unnumbered interface, prior to receiving and executing a provisioning script and the unnumbered interface does not include its own IP address, and advertising a route to the network element within a private IP network, wherein the DHCP Relay Agent enables an external server to reach the unnumbered interface while the network element is unconfigured and the unnumbered interface does not include its own IP address within the private IP network.
However, Buse teaches allocating IP addresses to an unconfigured device that does not include its own IP address (see Buse, at least column 1 lines 7-25) and discloses a proxy/agent performing DHCP address allocation to an unconfigured device by establishing its private IP address as a remote address of the unconfigured device, providing a route to the device, and enabling external DHCP configuration (see Buse, at least column 2 lines 33-38 and  column 3 lines 15-19,22-24,30-34 & 37-40). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Vemulakonda based on the teachings of Buse for the purpose of enabling the unnumbered interface to communicate over the Internet via the proxy relay.
In reference to claim 4, this is taught by Vemulakonda, see at least paragraph 23, which teaches OSPF & ISIS.
In reference to claim 8, this is taught by Vemulakonda, see at least paragraph 35, which teaches storing.
Claims 9,10,12,16,17 are slight variations of claims 1,4,8, and are thus rejected based on the same rationale as given above.



Claims 2,3,10,11,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Vemulakonda et al (US Publication No 20180183753) in view of Buse et al (US Patent 6810420) in further view of Arora et al (US Publication 20190238539).
In reference to claims 2-3, Vemulakonda fails to explicitly teach communicating packets via Link Layer Discovery Protocol (LLDP) and utilizing the Type-Length-Value (TLV) within the LLDP. However, Arora teaches a zero touch provisioning environment (see Arora, at least paragraphs 11,13) and discloses communicating packets via Link Layer Discovery Protocol (LLDP) and utilizing the Type-Length-Value (TLV) (see Arora, at least paragraphs 14,66). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Vemulakonda based on the teachings of Arora for the purpose of utilizing a standardized network management communication protocol for device provisioning and configuration.
Claims 10,11,18,19 are slight variations of claims 2,3, and are thus rejected based on the same rationale as given above.

Claims 5,13 are rejected under 35 U.S.C. 103 as being unpatentable over Vemulakonda et al (US Publication No 20180183753) in view of Buse et al (US Patent 6810420) in further view of Eldar et al (US Publication 20070297396).
In reference to claim 5, Vemulakonda fails to explicitly teach packet sniffing. However, 
Soltis teaches device provisioning (see, Eldar paragraphs 2,5) and discloses sniffing DHCP communications (see Eldar, at least paragraph 24).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Vemulakonda based on the teachings of Eldar for the purpose of enabling an automated provisioning process that collects information from the DHCP connection thus enabling little to no human involvement in the device configuration.
Claim 13 is a slight variation of claim 5, and is thus rejected based on the same rationale as given above.

Claims 6,14,20 is rejected under 35 U.S.C. 103 as being unpatentable over Vemulakonda et al (US Publication No 20180183753) in view of Buse et al (US Patent 6810420) in further view of Shen et al (US Publication 20050097223).
In reference to claim 6, Vemulakonda fails to explicitly teach utilizing option 82 for DHCP communication. However, Shen teaches that option 82 in DHCP communication is old and well known in the art (see Shen, at least paragraph 57).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Vemulakonda based on the teachings of Shen for the purpose of utilizing the options fields within DHCP messages to carry the required configuration parameters.
Claims 14,20 are slight variations of claim 6, and are thus rejected based on the same rationale as given above.

Claims 7,15 are rejected under 35 U.S.C. 103 as being unpatentable over Vemulakonda et al (US Publication No 20180183753) in view of Buse et al (US Patent 6810420) in further view of Gourlay et al (US Publication 20150003282).
In reference to claims 9,12, Vemulakonda fails to explicitly teach utilizing options 66 or 67 for DHCP communication. However, Gourlay teaches that option 66 in DHCP communication is old and well known in the art (see Shen, at least paragraph 33).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Vemulakonda based on the teachings of Gourlay for the purpose of utilizing the options fields within DHCP messages to carry the required configuration parameters.
Claim 15 is slight variations for claim 7, and is thus rejected based on the same rationale as given above.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
February 11, 2021